Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Objection to Specification
2.     The specification is object because dependent claims 2-3, 10, and 16 recite lines 4-8 (representative claim 2) “the monitoring camera apparatus comprises an image receiver, a monitoring range of the image receiver has a central axle”.  The specification, paragraphs 0020-0021 and, 0032-0033 disclose “central axle”.  However the specification has not described what is central axle of a monitoring range of the image receiver. The clear meaning of central axle is not apparent to the Examiner. Is central axle of a monitoring range of the image receiver is central axis.  Proper correction is required.   
                           Objection to claims
3.     The claims are objected because of the following reasons:
        Regarding claims 2-3, 10 and 16, claims 2-3. 10, and 16 are object because dependent claims 2-3, 10, and 16 recite lines 4-8 (representative claim 2) “the monitoring camera apparatus comprises an image receiver, a monitoring range of the image receiver has a central axle”.  The specification, paragraphs 0020-0021 and, 0032-0033 disclose “central axle”.  However the specification has not described what is central axle of a monitoring range of the image receiver. The clear meaning of central axle is not apparent to the Examiner. Is central axle of a monitoring range of 
       Regarding claims 9 and 15, claims 9 and 15 recite lines 1-2 (representative claim 15) a first/second image receivers adapted to capture a first/second monitoring image. “Adapted to” phrase make limitation vague and indefinite.  The Examiner suggest to amend limitation to recite “image receiver capture monitoring image”.  Proper correction is required.                                                       
                	 Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.         Claims 1-4, 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (The Manhunt Network: People Tracking in Hybrid-Overlapping Under the Vertical Top-View Depth Camera Networks 2016 IEEE 978-1-5090-5102) in view of  in view of Barman et al. (US 20180253596).
               Regarding claims 1, 9 and 15 Liu disclose object identification determining whether a first monitoring image and a second monitoring image captured by a monitoring camera apparatus have the same object (Liu Abstract, Figures 1-2, pages 1-2 paragraphs II-III, target tracking and re-identification and paragraph V section sections B and C multiple target identification), the object identification comprising: 

          acquiring the second monitoring image at a second point of the time different from the first point of time to analyze a second object inside the first angle of view of the second monitoring image (Liu Fig 1 shows target walking under the camera network inside the first angle of view, paragraph III, page 2, target tracking and re-identification of target, target tracking and re-identification would obviously require second image at a second point time, paragraph V, section B and C, page 5,  disclose multiple targets,  camera layout as in Figures 1-2, it would be obvious the second target walking under camera in the second monitoring image at a second point in the video inside the first angle of view);
            estimating a first similarity between the first object inside the first angle of view of the first monitoring image and the second object inside the first angle of view of the second monitoring image (Liu Fig 1, paragraph III page 2 Liu shows target tracking and target re-identification, paragraph V section C multiple target and camera setup as figures 1-2, Table I shows target features height/ acromial. In the system of Liu of target tracking and re-identification it would be obvious to estimate a first similarity between the first object inside the first angle of view of the first monitoring image and the second object inside the first angle of view of the second monitoring image as shown in figure 1 by matching the features of targets such as height/acromial); and

               In the same field of endeavor Barman disclose  object identification determining whether a first monitoring image and a second monitoring image captured by a monitoring camera apparatus have the same object (Barman Figs 1, 3 and 5, paragraphs 0052-0055 disclose person tracking and re-identification), the object identification comprising: 
              acquiring the first monitoring image at a first point of time to analyze a first object inside a first angle of view of the first monitoring image (Barman paragraphs 0047-0048. Figure 3 shows people walking under the overhead cameras and different field of views. It would obvious that Barman system  acquiring the first monitoring image at a first point of time to analyze a first object inside a first angle of view of the first monitoring image);
              acquiring the second monitoring image at a second point of the time different from the first point of time to analyze a second object inside the first angle of view of the second monitoring image  (Barman Fig. 3 shows people walking under the overhead cameras paragraph 0047-0048 and paragraph 0052 Barman disclose the tracking module 212 may analyze video that may be captured by the camera 108 in an entire field of view or in pre-determined regions in a scene and create snapshots (e.g., the 
            estimating a first similarity between the first object inside the first angle of view of the first monitoring image and the second object inside the first angle of view of the second monitoring image (Fig. 3 shows multiple person walking under overhead cameras,  paragraph 0052 Barman disclose the tracking module 212 may analyze video that may be captured by the camera 108 in an entire field of view or in pre-determined regions in a scene and create snapshots (e.g., the overhead view images 112) that include potential persons of interest. For example, the potential persons of interest may be tracked frame by frame from the video and create overhead view images 112 from snapshots of the video. For example, the tracking module 212 may be used when the camera 108 is capturing video. The snapshots that produce the overhead view images 112 may then be processed and used to perform the person re-identification, paragraph 0055 Barman disclose feature extraction and use features to re-identify a person and paragraph 0072 Barman disclose matching images to re-identify a person. It is obvious in the system of Barman to  estimate a first similarity between the first object inside the first angle of view of the first monitoring image and the second object inside the first 
             determining whether the first object and the second object are the same one according to a comparison result of the first similarity with a threshold (Barman Fig. 3, paragraph 0052 & 0055,  paragraph 0072 shows matching images for person/target re-identification and matching score is compared with threshold. It is obvious in the system Barman to determine whether the first object and the second object are the same one according to a comparison result of the first similarity with a threshold).      
               Therefore it would have been obvious to one having ordinary skill in the art before the filing of claimed invention to  identifying object determining whether a first monitoring image and a second monitoring image captured by a monitoring camera apparatus have the same object,   acquiring the first monitoring image at a first point of time to analyze a first object inside a first angle of view of the first monitoring image,          acquire the second monitoring image at a second point of the time different from the first point of time to analyze a second object inside the first angle of view of the second monitoring image,  estimate a first similarity between the first object inside the first angle of view of the first monitoring image and the second object inside the first angle of view of the second monitoring image and determining whether the first object and the second object are the same one according to a comparison result as shown by combination of   Liu and Barman because such a system provide automated system for tracking and re-identification of the person/people under surveillance.
                 Regarding claims 2 and 10  Liu disclose the monitoring camera apparatus comprises an image receiver, a monitoring range of the image receiver has a central 
           Furthermore Berman monitoring camera having central axis (Berman Fig 1) and different field of view (Berman Fig 3 and it would be obvious in the system of Berman the first angle of view in the first monitoring image and the first angle of view in the second monitoring image are symmetrically located on two opposite sides of the central axis)   
           Regarding claims 3 and  16  Liu disclose monitoring camera apparatus comprises an image receiver, a monitoring range of the image receiver has a central axle, and the first angle of view in the first monitoring image and the first angle of view in the second monitoring image are located on the same side of the central axel (Liu paragraph III section A, Figs 1-2,  Fig 1 shows camera with central axis and Fig. 2 shows multiple cameras with non-overlapping and overlapping field of views. Given two camera with overlapping field view it would be obvious in the system of Liu monitoring camera apparatus comprises an image receiver, a monitoring range of the image 
           Regarding claims 4, 11 and 17 Liu disclose the monitoring camera apparatus further captures another first monitoring image at a third point of time, and another second monitoring image at a fourth point of the time different from the third point of time, the object identification (Liu Figs 1-2 , monitoring camera system with multiple cameras with non-overlapping and overlapping field  of view, paragraph III shows intra camera processing, paragraph V and section B & C multiple moving under the camera system of Figs 1 & 2)               
            analyzing the first object inside a second angle of view of the another first monitoring image; analyzing the second object inside the second angle of view of the another second monitoring image (Liu Figs 1-2, monitoring camera system with multiple cameras with non-overlapping and overlapping field of view, paragraph III shows intra camera processing, paragraph V and section B & C multiple moving targets under the camera system of Figs 1 & 2 therefore it would be obvious in the system of Liu to analyze the first object inside a second angle of view of the another first monitoring image; analyzing the second object inside the second angle of view of the another second monitoring image);
            estimating a second similarity between the first object inside the second angle of view another first monitoring image and the second object inside the second angle of view of the another second monitoring image (Figs 1-2 and paragraph III A intra camera processing for target tracking and re-identification and paragraph V and section B & C multiple moving targets under the camera system of Figs 1 & 2 and Table I shows 
         determining whether the first object and the second object are the same one according to a comparison result of a computed value computed by the first similarity and the second similarity with the threshold (Figs 1-2 and paragraph III A intra camera processing for target tracking and re-identification and paragraph V and section B & C multiple moving targets under the camera system of Figs 1 & 2 and Table  I shows target/object features [three features for each target] It would obvious in the system of Liu to match features of objects to determine similarity determining whether the first object and the second object are the same one according to a comparison result of a computed value computed by the first similarity and the second similarity and compare the matching features with  the threshold as shown by  Barman Fig. 3, paragraph 0052 & 0055,  paragraph 0072 shows matching images for person/target re-identification and matching score is compared with threshold ).
          Regarding claims 8, 14 and 20 Liu disclose the monitoring camera apparatus further captures another second monitoring image at another point of the time different from the first point and the second point of time, the object identification method analyses whether the first monitoring image and the another second monitoring image have the same object, and decides the first monitoring image corresponds to the second monitoring image or the another second monitoring image according to an analysis result (Liu Figs 1-2, monitoring camera system with multiple cameras with non-

                        Allowable Subject Matter
6.           Claims 5-7, 12-13 and 18-19 are objected as being dependent rejected base but would be allowable if rewritten in the independent form including limitation of the base claim and any intervening claims and also provided the objections to specification is overcome.  
                        
                                Communication
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
January 10, 2022